DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed November 21st, 2020 have been entered. Claims 1-6, and 8-15 remain pending in the application. Applicant’s amendments to the claims have overcome Each and every Drawing Objection and 112b Rejection previously set forth in the Non-Final Office Action mailed November 26th, 2019 and are hereby withdrawn in light of their correction. However, while all other Specification objections have been addressed, one Specification Objection remains pending and unaddressed as set forth below.
Specification
The attempt to incorporate subject matter into this application by reference to provisional application 62/334,535 is ineffective because the stated priority date of such is improper and inconsistent with what is on record. In paragraph 0001 applicant’s priority date should note May 11, 2016, while the present specification states “May 11, 2017” which is incorrect and therefore ineffective.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (U.S. Pat. No. 5,138,730) in view of De Bock (U.S. Pub. No. 2010/0229302) and Krim et al. (U.S. Pub. No. 2017/0119169); hereafter “Krim” with Krim used as a teaching reference.
Regarding claim 1, Masuda discloses in FIG. 2 a mattress having a plurality of layers comprising: a first layer (about 15, FIG. 4 and Modified FIG. 2) having a first density, the first layer having a plurality of valleys and peaks (as illustrated in FIG. 2); a second layer (Modified FIG. 2) having a second density; a third layer (Modified FIG. 2) having a third density; and a fourth layer (Modified FIG. 2) having a fourth density, wherein each layer has a different density than an adjacent layer (Col. 2, lines 63-68: “three layers of different kind”; Col. 3, lines 20-23: “hardened portion 15”). It is considered for the purposes of examination, that Masuda present 4 effective layers in sequence (from top to bottom) consisting of: 15 (FIG. 4), beneath 14/11 (FIGS. 4 and 2), 12 (FIG. 2), and 10 (FIG. 2), where there is a discernable qualitative difference rendered between layers 14 and 15 across a uniform distribution that differentiates and distinguishes the density and rigidity of the top hardened layer (15). Therefore, a layer (15) is clearly established in Masuda that is above layer (11).

    PNG
    media_image1.png
    425
    888
    media_image1.png
    Greyscale

Modified FIG. 2
However, Masuda does not explicitly disclose wherein all of the layers are produced of a natural latex foam material.
Regardless, De Bock teaches (FIGS. 1-3) a mattress with a plurality of layers (as illustrated in FIGS. 1-3) that can be produced of natural latex (paragraph 0046: “natural latex”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the natural latex material of DeBock (paragraph 0046) into Masuda’s layers (15/14, below 14/11, 12, and 10; FIGS. 2, 4, and Modified FIG. 2). Where De Bock formally acknowledges “material of the support layers can be any suitable material known in the art. Suitable … natural latex… rubber latex foams… In principle foams with any hardness can be used. The hardness and/or elasticity of the foamed materials used can be chosen according to the desired personal comfort levels. Hardness and/or elasticity can be chosen according to principles, well known to the person skilled in the art. It is for instance possible to vary hardness and/or elasticity by choosing a particular material for the foam, or by choosing the specific construction of the foam” (Paragraph 0046: emphasis added). Whereby De Bock is clearly establishing that a multi-tiered mattress would be 
It would have been simple substitution to have replaced the arbitrary foam layers of Masuda (As illustrated in FIGS. 2, 4, and Modified FIG. 2) with the natural latexes of De Bock (paragraph 0046). Where De Bock establishes that the material was known to the art of beds/mattresses with different layers, and where further the results would have been predictable as Krim demonstrates a mattress made of latex foams of different layers and different densities therein (paragraph 0062), where De Bock elaborates that the material may be elected to the comfort of the user (paragraph 0046). The combination hereafter “Masuda as Modified”. For the sake of conciseness, Masuda is considered referenced unless otherwise cited in the Rejection pertinent to the individuals claim hereafter.
Regarding claim 2, Masuda as Modified discloses in FIG. 2 the mattress according to claim 1, further comprising a fifth layer (4), the fifth layer being a rigid layer (Col. 2, lines 56-57) and thinner than each of the first, second, third and fourth natural latex foam layers (as illustrated in FIG. 2).
Regarding claim 3, Masuda as Modified discloses in FIG. 5 the mattress according to claim 1, wherein the first natural latex foam layer has one of magnets (16) and infrared elements disposed thereon. In this instance, magnets are disposed thereon.
Regarding claim 8, Masuda as Modified discloses in FIG. 5 the mattress according to claim 3, wherein the magnets are disposed in a plurality of valleys of the first natural latex foam layer (as 
Regarding claim 15, Masuda as Modified discloses in Modified FIG. 2 the mattress according to claim 1, wherein the second natural latex foam layer is disposed between the first and third natural latex foam layers and the third natural latex foam layer is between the second and fourth natural latex foam layers. As clearly demonstrated in Modified FIG. 2, the layers are such that the second layer is disposed between the first and third layers, and the third layer is between the second and fourth layer (effectively that the layers are formed in a vertical sequence).
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as Modified in further view of Becker (U.S. Pub. No. 20050182287).
Regarding claim 4, Masuda discloses the mattress according to claim 1. However, Masuda does not disclose wherein the second natural latex foam layer has one of massage elements and a low frequency energy element disposed thereon.
Regardless, Becker teaches (FIG. 3; paragraphs 68-69) wherein the second layer has one of massage elements and a low frequency energy element (18A; FIG. 3; paragraphs 68 and 69) disposed thereon. In this instance a low frequency energy element is present, a time varying magnetic field coil as produced by a DC current (or otherwise a pulsed electromagnetic frequency [PEMF] unit).
It would have been obvious to incorporate Becker’s PEMF system (18A; FIG. 3; paragraph 68-69) into the second layer of Masuda as Modified (12; FIG. 2). Where it is acknowledged by Becker that “The coil 18A can be placed under the mattress pad proximal to the injury or under the entire mattress of the sleeping surface" (paragraph 0068) and that “The application of DC pulsed magnetic fields to damaged 
Thus, it would be simple modification to incorporate the PEMF system of Becker (18A; FIG. 3; paragraph 68-69) into the second layer of Masuda (below 14/11; FIGS. 2 and 4), where it is acknowledged in Becker that the PEMF system provides for an increased rate of healing (paragraph 69), and that the PEMF system of Becker may be located beneath a layer which may be synonymous with the first layer of Masuda; thereby providing both a constant therapeutic effect and a selectively increased rate of healing. The combination hereafter “Masuda modified”
Regarding claim 9, Masuda modified discloses (Becker: FIG. 3) the mattress according to claim 4, wherein the low frequency energy element is a pulsed electro-magnetic field antenna (Becker: 40; as illustrated in FIG. 3; paragraphs 68-69).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as Modified in further view of Yubao (For. Ref. CN102920212B).
Regarding claim 5, Masuda as Modified discloses in FIG. 5 the mattress according to claim 1, wherein the first natural latex foam layer includes magnets (16). 
However, Masuda as Modified does not also disclose that the first layer includes infrared elements disposed thereon simultaneously.
Regardless, Yubao teaches in FIG. 1, a mattress comprising a plurality of layers, wherein the first layer includes magnets (4) and infrared elements disposed thereon (3: tourmaline).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to have incorporated the infrared elements of Yubao (3; FIG. 1) into the first layer of 
Thus, it would be simple modification to incorporate the infrared elements of Yubao (3; FIG. 1) into the first layer of Masuda as Modified (15; FIG. 4) alongside the magnets thereof (16); where advantageously the infrared elements bolster the longevity of the user as acknowledged by Yubao (page 6-final paragraph to page 7-first paragraph); where the result would be predictable as Yubao provides magnets (4; FIG. 1) alongside the infrared elements (3; FIG. 1). The combination hereafter “Masuda as modified by Yubao” as considered to claim 6.
Claims 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as modified by Yubao in further view of Becker.
Regarding claim 6, Masuda as modified by Yubao (as set forth in claim 5) discloses the mattress according to claim 1 wherein the second natural latex foam layer includes massage elements (Yubao: 7; FIG. 1; Page 5, first paragraph). However, Masuda as modified by Yubao does not disclose wherein the second layer comprises simultaneously a low frequency energy element disposed thereon.
Regardless, Becker teaches (FIG. 3; paragraphs 68-69) wherein the second layer includes a low frequency energy element (18A; FIG. 3; paragraphs 68 and 69) disposed thereon. In this instance, a time varying magnetic field coil as produced by a DC current (or otherwise a pulsed electromagnetic frequency [PEMF] unit).
It would have been obvious to incorporate Becker’s PEMF system (18A; FIG. 3; paragraph 68-69) into the second layer of Masuda as modified by Yubao (Masuda’s [12]; FIG. 2). Where it is acknowledged by Becker that “The coil 18A can be placed under the mattress pad proximal to the injury or under the 
Thus, it would be simple modification to incorporate the PEMF system of Becker (18A; FIG. 3; paragraph 68-69) into the second layer of Masuda as modified by Yubao (Masuda’s [below 14/11]; FIGS. 2 and 4), where it is acknowledged in Becker that the PEMF system provides for an increased rate of healing (paragraph 69), and that the PEMF system of Becker may be located beneath a mattress pad which may be synonymous with the first layer of Masuda as modified by Yubao (Masuda’s [15]; FIG. 4); thereby providing both a constant therapeutic effect and a selectively increased rate of healing, with the PEMF system of Becker further synergizing well as Becker acknowledges (paragraph 0148) with the infrared elements of Masuda as modified by Yubao (Yubao’s [2] and [3]; FIG. 1). The combination hereafter “Masuda Modified” as considered to claims 10 and 11 proceeding.
Regarding claim 10, Masuda Modified discloses the mattress according to claim 1 (as set forth in claim 6 prior), wherein the first natural latex foam layer (Masuda: 15; FIG. 4) includes magnets (Masuda: 16; FIG. 5) and infrared elements (Yubao: 2 and 3; FIG. 1) disposed thereon and the second natural latex 
Regarding claim 11, Masuda Modified discloses (Masuda: FIG. 3) the mattress according to claim 10, wherein the mattress has a head portion (Masuda: nearest a first distal end, as illustrated in FIG. 5), a foot portion (Masuda: nearest an opposite distal end, as illustrated in FIG. 5) and a middle portion (Masuda: between the two distal ends, as illustrated in FIG. 5), the magnets, infrared elements, massage elements, and the low frequency energy element being disposed on portions of the mattress other than the head portion (Becker: paragraph 0068: “one or more coils 18A are placed….in general alignment with the head or other area of the body…”). Where Becker’s assorted cases outline a plurality of locations applicable (Becker: paragraph 0058: head case; paragraph 0071: shoulder case (i.e. torso); paragraph 0085: feet case).
Claims 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as Modified in further view of Yubao (For. Ref. CN102920212B). Where for the purposes of conciseness, Masuda as Modified has been previously addressed and set forth in claim 1 above.
Regarding claim 12, Masuda as Modified discloses (as previously set forth in claim 1 above for conciseness) in FIGS. 2, 4 and Modified FIG. 2 a mattress having a plurality of layers comprising: a first layer (Modified FIG. 2) having a first density, the first natural latex foam layer having a plurality of valleys and peaks (as illustrated in FIG. 2 and 4); a second natural latex foam layer (Modified FIG. 2) having a second density; a third natural latex foam layer (Modified FIG. 2) having a third density; and a fourth natural latex foam layer (Modified FIG. 2) having a fourth density, wherein each natural latex foam layer has a different density than an adjacent natural latex foam layer (Col. 2, lines 63-68: “three layers of different kind”; Col. 3, lines 20-23: “hardened portion 15”) {and at least one natural latex foam layer has a therapeutic element disposed thereon} (16: magnets: FIG. 5). It is considered for the purposes of examination, that Masuda presents four effective layers in sequence (from top to bottom) consisting of: 
However, Masuda as Modified does not disclose wherein at least two layers have a therapeutic element disposed thereon, nor wherein the plurality of layers are composed of natural latex foam.
Regardless, Yubao teaches in FIG. 1 a mattress with a plurality of layers thereon, where at least two layers (3 and 7) have a therapeutic element disposed thereon. In this instance, magnets and infrared elements on the first layer (3) and fixed message device(s) (6) on the second layer (7; page 5-first paragraph).
It would have been obvious to one of ordinary art at the time the application was effectively filed to have incorporate the second layer’s therapeutic elements of Yubao (7; FIG. 1) into the second layer of Masuda as Modified (below 14/11: FIGS. 2 and 4). Where it is acknowledged in Yubao that the lower therapeutic elements (6 and 7) stimulate nerves on the most sensitive parts of the spine and lumbar vertebrae, relieving muscle tension of the body and reaching the most relaxed state before going to sleep (page 5, first paragraph). 
Thus it would be simple modification to incorporate the second layer’s therapeutic elements of Yubao (6 and 7; FIG. 1) into the second layer of Masuda (12: FIG. 2); where advantageously, the nerves of the user are stimulated, and muscle tension is relieved resulting in a relaxed state before sleep, thereby facilitating better sleep to the user as acknowledged in Yubao (page 5, first paragraph). The combination hereafter “Masuda modified by Yubao” as considered to claims 13 and 14.
Regarding claim 13, Masuda modified by Yubao discloses (Masuda: FIG. 5; Yubao: FIG. 1) the mattress according to claim 12, wherein the therapeutic elements are selected from the group of therapeutic elements consisting of magnets (Masuda: 16; FIG. 5; Yubao: 4; FIG. 1), infrared elements .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda modified by Yubao in further view of Carbonneau (U.S. Pat. No. 3,953,687) used as a teaching reference.
Regarding claim 14, Masuda modified by Yubao discloses the mattress according to claim 13, wherein the magnets are {permanent} magnets disposed on the first natural latex foam layer (Masuda: 16; FIG. 5; Col. 3, lines 38-45). However, Masuda modified by Yubao does not disclose explicitly that the magnets are ceramic ferrite magnets.
Regardless, Carbonneau teaches that “Similar magnetic structures in which the permanent magnet, known as a ceramic magnet, consists of a ring of powdered iron compressed with a suitable binder have used steel or iron end plates of generally constant thickness and a central cylindrical pole piece of steel or iron.” (Col. 1, lines 8-19). Where the inclusion of powdered iron intrinsically defines a permanent magnet (as stated by Carbonneau) to be a ceramic ferrite magnet.
Thus, the permanent magnets of Masuda modified by Yubao (Masuda: 16; FIG. 5; col. 3, lines 38-45) encompass ceramic ferrite magnets as defined as known by Carbonneau (Col. 1, lines 8-19), and therefore Masuda modified by Yubao discloses the mattress according to claim 13, wherein the magnets are ceramic ferrite magnets (Masuda: 16: permanent magnets; FIG. 5; Col. 3, lines 38-45) disposed on the first layer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, and 8-15 concerning the material choice of Masuda as natural latex foam layers have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Further, with regards to applicant’s argument concerning the layers of Masuda, Examiner recognizes that the application of (13) was in error in so far as being the third layer, and should have been listed as “(10)” under the previous constraints of the claims as presented. However, applicant’s newly amended claims render the Rejection and arguments thereto moot and Examiner now recognizes layer 15/14 presented as the first layer, layer 11 (beneath 14/13) presented as the second layer, layer 12 presented as the third layer, and layer 10 presented as the fourth layer. Wherein all layers are comprised of foam.
With regard to the differences of densities in the material, it is considered in Masuda in vertically descending order: FIRST LAYER: “solidified hardened portions 15 are provided as shown in FIG. 4” (Col. 3, lines 15-17); SECOND LAYER: “cushioning layer 11 is made of a rather weak cushioning quality material and concurrently of an appropriate rigidity but having a semi-rigid cushioning material” (Col. 3, lines 6-9); THIRD LAYER: “cushioning layer 12 is formed by compressing… at a high temperature” (Col. 3, lines 27-29); and FOURTH LAYER: “cushioning layer 10 is made of a flexible and ventilating cushioning material” (Col. 3, lines 1-5). Notably, the teachings of Masuda clearly teach layers that are in order (1) more rigid and dense (solidified hardened portions), (2) weaker and less dense (‘weak’ and ‘semi-rigid’), (3) more dense (“compressing”), and less rigid less dense (“flexible and ventilating”). Although density is not explicitly remarked, the emphasized aforementioned aspects are eminent of the density of a particular mattress in art of bedding. Weak materials have very minor densities that make them more prone to malleability, while denser materials are made by compression and are more solidified and 
With regard to the core of Masuda (3) the core is no longer referenced and the arguments directed thereto are moot. However, examiner does not understand applicant’s rationale for stating that the fifth layer was also the core layer (see remarks, page 10, first paragraph). Examiner indicated in the Non-Final Office Action mailed November 26th, 2020 that the fifth layer was reference/element (5) in Masuda. However, in light of the amendment to the claims, the arguments directed thereto are moot and Examiner instead references to element (4) in Masuda for the fifth layer which eminently demonstrates a thickness vastly below the thickness of the cushioning layers.
Therefore, while the previous Rejections of claims 1-3, and 8 under solely Masuda have been overcome, the claims are newly rejected under Masuda in view of De Bock and Krim, with Krim used as a teaching reference and further anticipate/make obvious the subject matter of claim 15.
Applicant's arguments filed November 21st, 2021 have been fully considered but they are not persuasive.
Particularly with regards to claims 4 and 9 (see remarks, page 10, second paragraph). Applicant alleges that Becker’s coils cannot be placed beneath layers of Masuda. the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Notably, Becker identifies a key element with the inclusion of the coils thereof to benefit the user in the context of a mattress. A person of ordinary skill in the art would therefore be reasonably convinced to incorporate the features of Becker (the coils) into the body of Masuda. Where the placement under a ‘mattress pad’ or ‘under the entire mattress’ is indicative that the coils be placed under at least one 
Therefore, the rejections of claims 4 and 9 are maintained for reasons of record and those set forth in the current office action.
Particularly with regards to claims 5, 12, and 13 (see remarks, page 10, second to last paragraph), applicant alleges that Yubao does not disclose the first layer has infrared elements thereon. However, it seems clear and evident that Yubao possesses infrared elements (Tourmaline) that are coincident with the magnetic layer (as illustrated in FIG. 1). Confusingly, applicant argues that “the magnets (4) are not disposed on the first layer. The first layer in Yubao is the far infrared function emission layer” (where the tourmaline layer is the far infrared function emission layer). While Yubao possesses magnets that are clearly upon the top of the infrared element layer, this is irrelevant as Masuda already possesses magnets disposed on the first layer (15/14; FIG. 5).
Further, with regard to applicant’s arguments alleging Tourmaline is not an infrared element, Yubao explicitly states, “The above-mentioned tourmaline anion fiber cotton is a mineral material which emits negative ions and has the highest far-infrared emissivity. It can emit a large amount of negative ion gas, and emits 3000-6000 negative ion units per cubic centimeter” (page 6, final paragraph). Therefore, the inclusion of the tourmaline on the first layer would still provide an infrared element (and would still anticipate applicant’s claims), wherein the inclusion of Tourmaline (according to Yubao) provides benefits to health and longevity (page 6-final paragraph to page 7-first paragraph), and a person of ordinary skill in the art would be reasonably convinced to modify and incorporate the tourmaline into Masuda as Modified.
The matters of natural latex foam have been previously addressed by paragraph 14 of the present office action as set forth above.

With regard to claims 6, 10, and 11 (see remarks: page 11, third and second to last paragraph), Examiner does not understand the rationale or argument behind “the tourmaline layers that make up the first layer of the mattress – can be rotated around the mattress using element 16 and move up from the top to the bottom of the mattress”. Examiner is not rotating the mattress or moving any element from the top to the bottom of the mattress.
However, the with regard to the argument directed to the complexity of the mattress of Yubao and that such is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yubao is a mattress that utilizes holistic medicinal applications in a mattress or bedding context that utilizes at least two layers of material and further utilizes magnets upon the bed occupant. A person of ordinary skill in the art would be reasonably apprised of the features in Yubao and Masuda and would be accessible to the teachings thereof.
Therefore, the rejections of claims 6, 10 and 11 are maintained for reasons of record and those set forth in the current office action.
The matters of claim 7 and the implications thereof have been previously addressed by paragraph 14 of the current office action and the subject matter pertinent thereto is rejected under the newly asserted grounds of Masuda as Modified.
Regarding claim 14, applicant alleges that the examiner has used hindsight to assess the features of Masuda in using the reference Carbonneau for a speaker (known to possess magnets) where such reference and art would be readily aware of the particulars of magnets as they are so prolific which Masuda already possesses (Col. 3, line 40). Where teaching was only utilized for understanding what a ceramic ferrite magnet is as such terminology is not common to bedding (insofar as an inert, exposed, material). Where Carbonneau was a considerably older reference that would predate Masuda and therefore has lexicographical significance to understanding thereto to common magnet structures and language.
Further, Examiner clearly sets forth that the magnets of Masuda are under consideration in claim 14 “wherein the magnets are {permanent} magnets disposed on the first natural latex foam layer (Masuda: 16; FIG. 5; Col. 3, lines 38-45). However, Masuda modified by Yubao does not disclose explicitly that the magnets are ceramic ferrite magnets”. Examiner is uncertain of applicant’s rationale to go into discussion on Yubao’s magnets when Masuda’s magnets are being considered. But Carbonneau clearly establishes that permanent magnets are known to be ceramic magnets that are made of powdered iron (in other words ferrite based) (Col. 1, lines 8-12).
Therefore, the rejection of claim 14 is maintained for reasons of record and those set forth above.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/12/2021